Citation Nr: 1017564	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  09-03 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for atopic dermatitis. 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army 
from October 1998 to June 1999 and from October 2002 to 
September 2003. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey (RO), in which the benefit sought on 
appeal was denied.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On his December 2008 substantive appeal (VA Form 9), the 
Veteran checked the box to request a hearing before a Member 
of the Board at the RO (a Travel Board hearing).  The Veteran 
has not withdrawn his request for a Travel Board hearing.  
Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on appeal 
will be granted to a veteran who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Since the RO schedules travel board hearings, a 
remand of this matter to the RO is warranted.

Therefore, in order to ensure the Veteran's due process 
rights, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the following 
action:

The RO should schedule the Veteran for a 
hearing before a Veterans Law Judge 
(VLJ), at the RO, pursuant to his 
December 2008 request.  The RO should 
notify the Veteran of the date and time 
of the hearing, in accordance with 38 
C.F.R. § 20.704(b) (2009).  If the 
Veteran no longer desires the requested 
hearing, a signed statement to that 
effect must be placed in the claims file.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


